Citation Nr: 1749315	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  17-29 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for lung cancer, to include as secondary to chemical exposures in Southwest Asia.  

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

M. Peters, Counsel

INTRODUCTION

The Veteran had active duty service from October 1989 to September 2011, to include service in Saudi Arabia from September 1990 to April 1991, in Kosovo from June 1999 to December 1999, and the Republic of Qatar from October 2006 to August 2007 and October 2008 to October 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2014 and July 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO).  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran's lung cancer did not have onset during and was not caused by his active service, to include chemical exposures as a result of his service in Southwest Asia.  

2.  Throughout the appeal period, the Veteran is shown to have impaired impulse control with unprovoked irritability and periods of violence, difficulty in adapting to stressful circumstances such as a work or worklike setting, restricted affect, chronic sleep impairment, problems with concentration, and disturbances of motivation and mood, and, difficulty in establishing and maintaining effective work and social relationships; ; he is not shown to have gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place, or memory loss for names of close relatives, own occupation, or own name .  

3.  The Veteran's service-connected PTSD does not preclude him from obtaining and maintaining substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for lung cancer have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  The criteria for an initial evaluation of 70 percent, but no higher, for PTSD, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2017).  

3.  The criteria for establishing entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.16 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.  See generally, 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159, 3.326 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service Connection for Lung Cancer

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  "To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

On appeal, the Veteran has asserted that his lung cancer is a result of his military service.  In a September 2015 statement, the Veteran indicated that he served in Desert Storm and that they burned oil files during that time.  He also reported that he took nerve agent pills that were not approved by the FDA or any other government authority.  He further reported that such was related to being exposed to the atmosphere every day.  He indicated that he was diagnosed in January 2015.  

The Board acknowledges that his private treatment records demonstrate that the Veteran has been diagnosed with stage IV, non-small cell lung cancer in February 2015, approximately 3.5 years after his discharge from service.  

On February 4, 2015, the Veteran was seen for a consultation for an abnormal chest x-ray during an employment screening in January 2015.  It was noted that he had a January 2015 CT scan which indicated a right upper lobe mass and an enlarged right hilar node.  The Veteran denied any symptoms at that time.  During the examination, the Veteran reported he was in the Army as a fire support specialist, and that he smoked half a pack a day for the last 30 years.  The Veteran was referred for further diagnostic testing at that time.  The private physician, Dr. S.R.S., discussed smoking cessation with the Veteran at that time.  Following several diagnostic tests, the Veteran was diagnosed with metastatic non-small cell lung cancer with an isolated intracranial metastasis.  The Veteran's extensive cigarette and cigar smoking history was noted throughout his private treatment records.  

In January 2016, the Veteran underwent a VA examination of his lung cancer.  He was diagnosed with non-small cell cancer of the lung at that time.  The examiner noted that the Veteran initially presented with a right hilar mass that was eventually diagnosed as lung cancer; the mass was incidentally found on a chest x-ray during a physical he was having for overseas contract work in January 2015.  The examiner noted that the Veteran continued to be a half a pack per day smoker.  The examiner noted that the Veteran did not display a chronic disability pattern associated with Southwest Asia environmental hazards, defined as "undiagnosed illness" or "diagnosed medically unexplained chronic multi-symptom illness."  The examiner further opined that 

Smoking [was] by far the leading risk factor for lung cancer.  About 80% of lung cancer deaths are thought to result from smoking.  The risk for lung cancer among smokers is many times higher than among non-smokers.  Length of tobacco use and amount smoked increases risk.  http://www.cancer.org/cancer/lungcancer-non-smallcell/detailedguide/non-small-cell-lung-cancer-what-causes

In the Veteran's November 2016 statement with his notice of disagreement, the Veteran's representative again asserted that the Veteran's lung cancer was a result of his service in Southwest Asia, particularly in Saudi Arabia, Kosovo and Qatar.  The Veteran's representative specifically quoted from VBA Training Letter 10-01, as follows:  

Among the environmental health hazards linked to service during the initial Gulf War are: smoke and particles from over 750 Kuwaiti oil well fires; widespread pesticide and insecticide use, including personal flea collars; infectious diseases indigenous to the area, such as leishmaniasis; fumes from solvents and fuels; ingestion of pyridostigmine bromide tablets on a daily basis, as a nerve gas antidote; the combined effect of multiple vaccines administered upon deployment; and inhalation of ultra-fine-grain sand particles.

In support of the above noted assertions, the Veteran and his representative submitted a June 2017 medical opinion from Dr. V.A.C., a private board-certified doctor who indicated that she was an expert occupational/environmental physician with previous experience at the Department of Veterans Affairs.  

Dr. V.A.C. noted the Veteran's history of military service, including his service in Saudi Arabia, Kosovo and Qatar.  She additionally noted the history of the Veteran's lung cancer, beginning in January 2015 with the abnormal chest x-ray.  She further noted that the Veteran was diagnosed with stage IV lung cancer and that he had a half a pack a day smoking history for 25 years.  Dr. V.A.C. additionally noted the January 2016 VA examination and medical opinion; she indicated that the January 2016 examiner did not provide any peer-reviewed scientific references for the assertions noted in the opinion and that she did not discuss the Veteran's other exposures due to his Southwest Asia service.  Regarding etiology of the Veteran's lung cancer, she opined as follows:  

[The Veteran] spent over 20 years assigned to field artillery units. . . . Regardless of whether he was in combat or in training he would have been exposed to the exhaust from the field artillery and other vehicles and equipment such as tanks and trucks and the exhaust from them.  Diesel exhaust is a known human carcinogen.  [He] was exposed to multiple toxicants that the International Agency for Research on Cancer (IARC) considers class 1 carcinogens and causally related to lung cancer.  These are: cadmium, poly-aromatic hydrocarbons (PAHs), pesticides (chlordane and dieldrin) and diesel exhaust.  While each of these is known to cause lung cancer, the synergistic effects of multiple carcinogenic exposures must always be taken into consideration.  According to the VBA's own training letter (10-01) environmental hazards such as smoke from oil fires, organic solvents, pesticides and fuels and fine particulate matter are all environmental and occupational exposures to which PGW Veterans were subjected.  The training letter omits benzene and silica dust which are also known to cause lung cancer.  As stated above these exposures were not explored by the [January 2016 VA examiner] in her examination of [the Veteran].  One of the exposures that is not discussed in the VBA training letter, but definitely a result of oil well fires is soots.  Soots is classified by IARD as a class 1 carcinogen and are known to cause lung cancer.  The risk for lung cancer from soots remains elevated even when adjustment is made for smoking.  Even if one considers air pollution, which was certainly a result of oil well fires, there is a known association with lung cancer.  Yes, [the Veteran] smoked approximate [half a pack] per day for over 35 years.  Giving him an approximate 20 pack year smoking history.  The major causative agent of lung cancer from smoking are PAHs.  Multiple studies in firefighters and petroleum plant workers which are the closest equivalents to exposure to oil well fires show a significant increased risk of lung cancer in these occupations.  The lung cancers most commonly associated with cigarette smoking are squamous cell carcinoma (SCC) and small cell lung carcinoma (SCLC).  The association between smoking and adenocarcinoma is less clear.  The adenocarcinoma to SCC ratio is approximately 0.4 in lung cancers in smokers as compared to 3.4 in never-smokers.  The prevalence of adenocarcinoma also varied inversely with the number of pack-years smoked (P < .0001).  So, [the Veteran]'s type of lung cancer is more commonly associated with non-smokers than smokers.  EGFR negative tumors are more highly associated with smoking related cancers than non-smoking related cancers, but that is because EGFR is associated with PAH related lung cancer.  A meta-analysis of lung cancer studies related to smoking, which did not differentiate between SCC and adenocarcinoma of the lung showed a marked dose response curve.  For men smoking [half a pack] per day the RR for lung cancer was 1.39, whereas for heavy smokers (>20 cigarettes [a] day] it was over 13.  One cannot say that [the Veteran] would not have developed lung cancer if he hadn't smoked, nor that, because of his smoking, he would have developed lung cancer anyway without exposure to diesel exhaust and smoke from oil well fires and all the other lung carcinogens to which he was exposed.  There is nothing in VA regulations that states that the service-connected causation must be the only causation or that the in-service exposure must be necessary and sufficient in and of itself to cause the untoward outcome.  While lung cancer progression is relatively rapid, it is obvious that [the Veteran]'s cancer was far advanced by the time of diagnosis.  The five year survival rate for stage 1A NSCC of the lung is 49%.  The five year survival rate for stage IV NSCC is less than 1%.  It is therefore possible given that [the Veteran] was diagnosed with IV stage NSCC in 2015 that his cancer was present, but undetected as early as 2011 or 2012.  It is also possible that his symptoms of CFS, where actually non-specific symptoms of his early lung cancer.  While I can't determine this with certainty it does support the basis for service connection for his lung cancer when factored in with the other scientific data above.  Opinion: Given all of the above evidence, I opine that [the Veteran]'s lung cancer is at least as likely as not caused by his exposure to multiple lung carcinogens, including exposure to diesel exhaust, oil well fires, pesticides and other toxicants, over his 20 plus years of honorable service to his Country.  

Based on the foregoing evidence, the Board finds that service connection is not warranted, as the evidence does not support a nexus to service.  

Specifically, the Board acknowledges Dr. V.A.C.'s opinion, although the Veteran has not asserted that he was actually exposed to oil well fires.  As the Training Letter 10-01 noted, there were over 750 Kuwaiti oil well fires at that time.  However, the Veteran is shown to be stationed in Saudi Arabia during that period of service, and not in Kuwait.  The Veteran's own statements in September 2015 further demonstrate that, while there were oil well fires that occurred during that time, he does not specifically assert that he was exposed to those fires.  Therefore, the Board cannot find at this time that the Veteran was exposed to oil well fires, or any of the chemical exposures incumbent to such exposure, during military service.  

Moreover, insofar as Dr. V.A.C. opined that the Veteran's stage IV cancer on detection meant that it may have been present in 2011 or 2012, Dr. V.A.C. indicated that her own conclusions as to such were speculative, and that she could not determine such with any certainty.  

Finally, although Dr. V.A.C. acknowledged the Veteran's smoking history, she appears to have dismissed that significant exposure, even though the "major causative agent" of smoking in lung cancer are PAHs, a class 1 carcinogen noted by Dr. V.A.C. in her opinion.  Instead, Dr. V.A.C. focused solely on the Veteran's exposure to diesel exhaust and pesticides.  Consequently, Dr. V.A.C. failed to discuss the likelihood that such exposures were more likely the cause of the Veteran's lung cancer than his smoking history.  

In short, the Board finds Dr. V.A.C.'s opinion to be highly speculative in nature, and therefore such opinion does not have any little to no probative value.  Consequently, the Board finds that the other evidence of record-including the January 2016 VA examiner's opinion-to be more probative; such evidence compels the finding that the Veteran's lung cancer was not incurred in or otherwise related to military service, to include the noted chemical exposures during service in Southwest Asia.  Accordingly, service connection for lung cancer must be denied at this time on the basis of the evidence of record at this time.  See 38 C.F.R. §§ 3.102, 3.303.  


Increased Evaluation for PTSD

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).  

The Veteran filed his claim for service connection for PTSD on May 20, 2013, and the AOJ has awarded the Veteran a 50 percent evaluation for his psychiatric disability since that date.  The Veteran's disability evaluation is assigned under Diagnostic Code 9411.  

Under Diagnostic Code 9411, which is governed by a General Rating Formula for Mental Disorders, a 50 percent evaluation is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships..  See 38 C.F.R. § 4.130, Diagnostic Code 9411, General Rating Formula for Mental Disorders (2017).  

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  See Id.

The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under 38 C.F.R. § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116  

One factor for consideration in evaluating mental disorders is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).

The Veteran underwent a VA examination for PTSD in November 2013.  During that examination, he was diagnosed with PTSD and alcohol abuse; he was assigned a GAF score of 55.  The examiner found the Veteran to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  The examiner further found that the Veteran's alcohol abuse represented an effort to cope with his PTSD.  

During the interview, the Veteran was noted to be married for 24 years, and he lived with his wife and daughter; he had three children from his marriage.  He reported a good relationship with his wife, who was supportive, as well as two of his children, although he had a poor relationship with his oldest son.  He also reported having a close friend who lived out of state, and therefore they only saw each other every couple of years, although they talked on the telephone several times a week.  He denied having any casual friends.  He cooked, cleaned, did yardwork and watched a lot of television; he denied any hobbies, although spent time reading and on his computer.  He ate out with his wife once every other week.  

At the time of the examination, the Veteran was a senior in college working on his bachelors in business administration.  He denied missing any time from school due to mental health issues and also denied any problems with concentration in school.  The Veteran reported last working in September 2012, when his contract with a defense company in Saudi Arabia ended.  He did not miss any time at work, although he did report irritability with co-workers, supervisors and the people in Saudi Arabia, where he was employed.  He also reported concentration problems while on the job; he was currently looking for employment at that time, although he had not found any.  The Veteran reported drinking 5 days a week, with 12 drinks each time; he reported abusing alcohol for the last 3 years.  

On examination, the Veteran was noted to have chronic sleep impairment, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  However, the examiner also noted that the Veteran had a restricted range of affect, avoidance of thoughts, feeling, conversations, activities, places or people, difficulty concentrating, hypervigilance, exaggerated startle reflex, and irritability or outbursts of anger under Criteria C and D.  The examiner noted that the Veteran's symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  

The Veteran was seen again in April 2014 for another psychiatric examination, with particular emphasis on whether he was competent to manage his funds.  The examiner noted the previous examination findings.  The Veteran reported at that time that he had been abusing alcohol since military service, and that he drank daily, typically three 8-12 ounce liquor drinks per day.  However, since his last examination, he "cut back" due to the examiner's expressed concern and that he now only drinks 4-5 beers and maybe a liquor drink daily.  He stated that he believed he should cut back further, although he reported never having any treatment.  On examination, the Veteran was alert and oriented, with an accurate history; his insight was adequate.  His response times were normal, as were his affect and attention; he was not distractible.  Spontaneous speech was fluent, grammatic and free of paraphasias.  Immediate, recent and remote memories were within normal limits.  The examiner also noted that he had not worked since 2012, although he did house and yard work.  He described his relationship with his wife as good.  

The Veteran finally underwent a VA examination of his PTSD in March 2017.  He was diagnosed with PTSD at that time.  The examiner found the Veteran to have occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

During the examination, the Veteran reported living with his wife of 28 years, and his son.  He spent his time doing yard work, cooking dinner, doing chores, music and movie; he reported that he attended church and had a couple of friends.  He last worked in 2012 as a Senior Trainer for fire support in Saudi Arabia.  The Veteran denied psychiatric treatment and that he handled his PTSD on his own.  He reported stress from his army mentality, and stated that he still missed it.  He worried about his health, specifically his cancer.  He reported that he was about to take a contracting job when the cancer was noted on his physical evaluation.  The Veteran reported a history of alcohol abuse at that time, stating that his wife only allows him 2-3 beers a week.  He denied that alcohol affected his decision-making.  

On examination, the examiner noted the Veteran had the following symptoms that actively applied to his PTSD:  Anxiety, chronic sleep impairment, and disturbance of motivation and mood.  It is noted that the examiner listed other characteristics in the section for the criteria for diagnosing PTSD, to include markedly diminished interest or participation in significant activities, irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects, hypervigilance, exaggerated startle response, and problems with concentration.  The examiner indicated that the Veteran's symptoms caused clinically significant distress or impairment in social, occupational or other important areas of functioning.  He was noted as calm, neat, verbal, logical, alert and oriented to person, time and place during the examination; he denied current suicidal or homicidal ideations.  

Based on the foregoing evidence, the Board finds that the criteria have been met for a 70 percent rating.  The 2015 examination report includes a finding that he had difficulty adapting to a stressful circumstances, including work or a worklike setting and both the 2015 and 2017 examination reports include what are essentially findings of impaired impulse control to include unprovoked irritability with periods of violence.  The statement that the Veteran has clinically significant impairment in social, occupational or other important areas of functioning is sufficient for the Board to conclude that these symptoms result in impairment in most areas.  Given the time frame of this claim and appeal, the Board concludes that the criteria for a 70 percent rating have been met.  

However, the criteria for a rating higher than 70 percent have not been met for any period on appeal.  The record does not show that the Veteran has had symptoms listed for the 100 percent rating or symptoms of like kind to those listed.  Significantly, the record does not show that he has ever had total occupational and social impairment.  

For these reasons, the Board concludes that a rating of 70 percent, but no higher, is warranted for the Veteran's PTSD.  There is no reasonable doubt to be resolved as to this issue.  


Entitlement to TDIU

VA will grant TDIU when the evidence shows that the Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2017).

There are two regulatory subsections that allow for a TDIU.  The first, called a "schedular TDIU," is found at 38 C.F.R. § 4.16(a) and requires that certain disability rating percentages be in place.  Either the Board or the AOJ can grant a schedular TDIU in the first instance.  The second, called an "extraschedular TDIU," is found at 38 C.F.R. § 4.16(b).  It does not have the percentage requirement but cannot be granted by the Board or the AOJ in the first instance, it must be submitted to VA's Director, Compensation Service in the first instance.  38 C.F.R. § 4.16(b). 

The schedular TDIU subsection provides that a total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

Marginal employment shall not be considered substantially gainful employment for purposes of entitlement to TDIU.  Id.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Id.  Marginal employment may also be established, on a facts-found basis, when earned annual income exceeds the poverty threshold, including but not limited to employment in a protected environment such as a family business or sheltered workshop.  Id.  Consideration must be given in all claims to the nature of the employment and the reason for termination.  Id. 

In this decision, the Board grants the appeal to the extent of a 70 percent rating for PTSD.  The Veteran therefore meets the scheduler percentage requirements under subsection (a).  However, the question is whether his PTSD renders him unable to secure and follow a substantially gainful occupation.  

Based on the foregoing evidence, the Board reflects that although the Veteran has been unemployed throughout the appeal period, such is not by reason of his psychiatric disability.  

It appears that the Veteran was last employed in September 2012 by a defense contracting firm working in Saudi Arabia; the Veteran is noted to have been a Senior Trainer in fire support systems at that time.  He left that job in September 2012 due to the expiration of the contract.  Although the Veteran stated that he had some interpersonal conflict during his job, he was not shown to have been fired or reprimanded at any time during his employment due to his psychiatric problems.  

Rather, it appears that the Veteran finished the contract with no issues.  It also appears that he began looking for work, and that he entered school in order to obtain his bachelors degree in business administration.  He did not report any problems in functioning or inability to perform school work throughout the appeal period.  

Finally, it appears that the Veteran applied for and obtained employment with a defense contracting firm in Saudi Arabia in January 2015, pending a physical examination.  However, during the physical examination, the Veteran's nonservice-connected lung cancer was discovered.  He began undergoing treatment for his lung cancer which prevented him from employment since that time, as found noted by the Veteran's Social Security records, in his April 2016 VA Form 21-8940, as well as in his and his representative's statements.  

In short, throughout the appeal period, the Veteran has not averred that he is unable to work solely as result of his service-connected psychiatric disability; rather, he is shown to be unable to work as a result of his nonservice-connected lung cancer.  Consequently, entitlement to TDIU must be denied at this time.  See 38 C.F.R. §§ 3.102, 4.16(b).  

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102.


ORDER

Service connection for lung cancer is denied.  

An initial evaluation of 70 percent, but no higher, is granted for PTSD, subject to the regulations governing the disbursement of monetary benefits.  

Entitlement to TDIU is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


